NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Applicant has incorporated subject matter from claim 3, which was identified as allowable subject matter in the previous Office Action.  An updated search was performed and the limitations of claim 1 could not be found in the prior art.  Claims 2 and 3-10 are allowed because they depend on claim 1.

Regarding Claim 12, Applicant has converted claim 12 into an independent claim by adding the limitations of claim 11.  Claim 12 was previously identified as allowable subject matter in the previous Office Action.  An updated search was performed and the limitations of claim 12 could not be found in the prior art.  
(e.g., As shown in Fig. 2, hinge 92 is on both sides of imaging mirror 49).  However, hinge 92 is not disposed on a rotating shaft, as claim 12 requires. 

Regarding Claim 13, Applicant has converted claim 13 into an independent claim.  Claim 13 was previously identified as allowable subject matter in the previous Office Action.  An updated search was performed and the limitations of claim 13 could not be found in the prior art.  Claims 14-20 are allowed because they depend on claim 13.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 23, 2021